O’Brien, J.:
It is not disputed but that if these two ballots were defective, the ruling of the chairman that there had been no election for secretary was right, because in that event neither of the candidates had received a majority vote of the members present and voting, as required by the by-laws. The crucial question, therefore, is, were these ballots defective ?
The respondent contends that they were not, and in support of such contention cites the case of People v. Saxton (22 N. Y. 310), which was followed in People ex rel. Gregory v. Love (63 Barb. 535). In the-Saxton case there were three candidates for the office of county clerk, who were to be voted for upon separate printed ballots. Upon the printed ballots containing the names of the other candidates the name of Saxton appeared in writing. It was therein held, in regard to the intention of the voter, as to whether such a ballot should be counted in favor of tlie written or the printed name, that “ writing a name upon a ballot in connection with the title of an office, is such a designation of the name for that office ás to satisfy the statute, although he omits to strike out a name printed upon it in connection with the same office. The writing is to prevail as the highest evidence of his intention.?’ This is but another application of the well-settled rule that where there is any repugnancy between the written and printed portions of an instrument, the written portion is to prevail over that which is printed. And where, as in that case, upon a ballot which contained the name of another candidate, a person wrote the name of the candidate Saxton, erasing the printed *459name, there was no difficulty in getting at what was the intention of the voter.
That case, however, is clearly distinguishable from the one at bar. Here the nominations first made were all printed, and other nominations were permissible upon the day of the election; and .the relator having been presented for the office of secretary, the direction of the president was that his name should then be written on the ballot which contained the printed names of all the other candidates ; and with a view of having all the ballots so arranged before they were cast for any candidate, a recess was ordered and a direction by the chairman made as to the manner of malting up the ballot. It is true that some of the members neglected to complete the ballots by writing in the name of Thorn; but the effect of this upon the validity of such ballots when cast, we are not called upon to determine. The by-laws provide that the “ mode of taking a vote or ballot on any question shall be in such manner as the meeting shall decide.” And the acquiescence of members in the direction of the president as to the manner in which the ballots were to be prepared before proceeding to an election must be regarded, in the absence of any other action by the meeting, as controlling. Be that as it may, however, the great majority of those present and .voting proceeded to comply with the directions of the president by placing in writing under the printed name of the defendant the name of the relator, and when the ballots were thus all prepared, as is shown by the result, many who desired to vote for Pangburn erased the name of Thom written upon the ballot; and many who desired to vote for Thorn erased the printed name of Pangburn. On the two ballots in question both names appear, without either being erased, and as there was no means of determining for whom these were intended we think the inspectors of election were right in holding that they were defective and should not be counted.
The distinction between the Saxton case and this is clear. In the former, the writing of the name raised the presumption that it was the voter’s intention to vote for the man whose name he wrote upon the ballot, and it was the only means by which he could indicate such choice, while here the voter was directed to write the name of Thorn on the printed ballot before lie could make his choice. In the Saxton case the voter designated his' choice by *460writing a name, while in this case he could only designate' his choice by not striking out,a name. Under such circumstances, therefore^ the mere writing of a name upon the ballot underneath the printed name for the same office could raise no presumption that the person writing it intended to vote for the one whose name appeared thereon in writing, as against the person whose name was printed,
After both names were on the ballot the choice of the voter was to be indicated by crossing out the one for whom he did not intend to vote. Unless this were done there was nothing to indicate the voter’s choice. It was error, therefore, to hold upon the facts here appearing that the written name -took any precedence over the printed one. We think the inspectors were, right in holding that the persons casting the disputed ballots had under the mode prescribed failed to indicate their choice,
The judgment appealed from should be reversed and there should be judgment in favor of the defendant dismissing the complaint, with costs.
Van Brunt, P. J.,. Barrett, Rümsey and Ingraham, JJ., concurred.
Judgment reversed and judgment ordered in favor of defendant . dismissing, the complaint, with costs,.